PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Leung, Kang Wing
Application No. 16/837,097
Filed: 1 Apr 2020
For: DIRECT NETWORK CONNECTIONS USING CLOUD INSTANCE FOR INTERNET APPLICATION SERVICES
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed June 13, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, June 14, 2021, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were timely obtained.  Accordingly, the application became abandoned on September 15, 2021.  A Notice of Abandonment was mailed on December 28, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Amendment, (2) the petition fee of $1050.00, and (3) a proper statement of unintentional delay. 

This application is being referred to the Technology Center Art Unit 2455 for appropriate action in the normal course of business on the reply received June 13, 2022.

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Selena Hamilton at (571) 272-8825.




/LIANA S WALSH/Lead Paralegal Specialist, OPET